     JOSEPH A. WELCH, ESQ. – SBN 119312
 1   LAW OFFICES OF JOSEPH A. WELCH
     828 University Avenue
 2   Sacramento, California 95825
     Telephone: (916) 444-5501
 3   Facsimile: (916) 920-5505
     E-mail: joewelchlaw@yahoo.com
 4
     Attorney for Plaintiffs, ROBERT PARKER MILTON and MARIA KRYSTINA MILTON
 5
 6   NOAH G. BLECHMAN (SBN 197167
     Noah.blechman@mcnamaralaw.com
 7   Amy S. Rothman (SBN 303133)
     Amy.rothman@mcnamaralaw.com
 8   McNamara, Ney, Beatty, Slattery, Borges & Ambacher, LLP
     3480 Buskirk Avenue, Suite 250
 9   Pleasant Hill, CA 94523
     Telephone: (925) 939-5330
10   Facsimile: (925) 939-0203
11   Attorneys for Defendant CITY OF REDDING
12
13                               UNITED STATES DISTRICT COURT
14                             EASTERN DISTRICT OF CALIFORNIA
15
     ROBERT PARKER MILTON and                 Case No.: 2:19-cv-00005-JAM-DMC
16
     MARIA KRYSTINA MILTON,
17                                            STIPULATION AND ORDER TO FOR
                         Plaintiffs,          LEAVE TO AMEND TO FILE A FIRST
18                                            AMENDED COMPLAINT AND
                  vs.                         VACATE DEFENDANTS’ MOTION TO
19
                                              DISMISS PLAINTIFFS’ COMPLAINT
20   CITY OF REDDING, REDDING                 PURSUANT TO FRCP 12(B) AND/OR
     POLICE OFFICER JACOB                     NOTICE FOR A MORE DEFINITE
21   PROVENCIO (#102), REDDING                STATEMENT PURSUANT TO FRCP
     POLICE LIEUTENANT BRIAN                  12(E)
22
     BARNER (#603), REDDING POLICE
23   OFFICER JOSHUA TRACY (#134), and         Date: May 7, 2019
     DOES 1 through 100, Inclusive,           Time: 1:30 P.M.
24                                            Dept. Ctrm 6-14th Floor
25                                            Judge: Hon. John A. Mendez
                         Defendants.
26
27
28
           THE PARTIES, BY AND THROUGH THEIR RESPECTIVE ATTORNEYS OF

                                            -1-
     STIPULATION AND ORDER FOR LEAVE TO AMEND AND VACATE DEFENDANTS’ MOTION TO DISMISS
 1   RECORD, AGREE AS FOLLOWS:
 2          The parties have met and conferred to resolve the issues set forth in Defendants’ Motion to
 3   Dismiss Plaintiffs’ Complaint. Plaintiffs’ First Amended Complaint that has been approved by
 4   Defendants’ counsel in coordination with Defendants’ Motion to Dismiss currently scheduled for
 5
     hearing on May 7, 2019. Plaintiff’s First Amended Complaint is attached hereto as Exhibit “A”.
 6
     Further the parties have agreed that Defendants’ Motion to Dismiss Plaintiffs’ Complaint Pursuant
 7
     to FRCP 12(b)(6) and/or Notice for a More Definite Statement Pursuant to FRCP 12(e) will be
 8
     vacated.
 9
10
11
      DATED: April 17, 2019                             By       /s/ Joseph A. Welch _________
12                                                           JOSEPH A. WELCH, ESQ.
                                                             Attorney for Plaintiffs, ROBERT
13                                                           PARKER MILTON and MARIA
14                                                           KRYSTINA MILTON

15
16    DATED: April 17, 2019                             By      /s/ Noah G. Blechman________
17                                                           NOAH G. BLECHMAN, ESQ.
                                                             Attorney for Defendant CITY OF
18                                                           REDDING
19
20
21
22
23
24
25
26
27
28



                                            -2-
     STIPULATION AND ORDER FOR LEAVE TO AMEND AND VACATE DEFENDANTS’ MOTION TO DISMISS
                                    UNITED STATES DISTRICT COURT
 1
                                   EASTERN DISTRICT OF CALIFORNIA
 2
 3
 4   ROBERT PARKER MILTON and MARIA                   Case No. 2:19-cv-00005-JAM-DMC
     KRYSTINA MILTON,
 5                                                    ORDER TO FOR LEAVE TO AMEND
                             Plaintiffs,              TO FILE A FIRST AMENDED
 6                                                    COMPLAINT AND VACATE
                   vs.                                DEFENDANTS’ MOTION TO DISMISS
 7
                                                      PLAINTIFFS’ COMPLAINT
 8   CITY OF REDDING, REDDING POLICE                  PURSUANT TO FRCP 12(B) AND/OR
     OFFICER JACOB PROVENCIO (#102),                  NOTICE FOR A MORE DEFINITE
 9                                                    STATEMENT PURSUANT TO FRCP
     REDDING POLICE LIEUTENANT
10   BRIAN BARNER (#603), REDDING                     12(E)
     POLICE OFFICER JOSHUA TRACY
11   (#134), and DOES 1 through 100, Inclusive,
12
                             Defendants.
13
14          Having considered the Parties' Stipulation to for leave to amend and vacate Defendants’
15
     Motion to Dismiss, and good cause having been shown,
16
     IT IS HEREBY ORDERED THAT:
17
            Plaintiffs are granted leave to amend their Complaint and file a First Amended Complaint.
18
     Defendants’ Motion to Dismiss Plaintiffs’ Complaint Pursuant to FRCP 12(b) and/or Notice for a
19
     More Definite Statement Pursuant to FRCP 12(E) that is scheduled for hearing on May 7, 2019 at
20
     1:30 P.M. is vacated.
21
            IT IS SO ORDERED.
22
23   Dated: 4/18/2019                                   /s/ John A. Mendez_______
                                                        Honorable John A. Mendez
24
25
26
27
28



                                            -3-
     STIPULATION AND ORDER FOR LEAVE TO AMEND AND VACATE DEFENDANTS’ MOTION TO DISMISS
